                  Case 19-50774-JKS             Doc 24          Filed 04/21/21      Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                                      Chapter 11

WOODBRIDGE GROUP OF COMPANIES, LLC, et                                      Case No. 17-12560 (BLS)
al., 1
                                                                            (Jointly Administered)
                           Remaining Debtors.

MICHAEL GOLDBERG, as Liquidating Trustee of the
Woodbridge Liquidation Trust, successor in interest to                      Adv. Proc. No.: 19-50774 (BLS)
the estates of WOODBRIDGE GROUP OF
COMPANIES, LLC, et al.,
                           Plaintiff.                                       Ref Docket No. 20
         vs.
JAMES A. DUDA, IN HIS CAPACITY AS TRUSTEE
TO THE JAMES A DUDA TRUST ACCOUNT;
JAMES A. DUDA,
                           Defendants.


                                         AFFIDAVIT OF SERVICE

STATE OF OHIO      )
                   ) ss.:
COUNTY OF FRANKLIN )

ANGELA CHACHOFF, being duly sworn, deposes and says:

1. I am employed as a Case Manager by Epiq Class Action and Claims Solutions, Inc., located
   at 5151 Blazer Parkway Way, Suite A, Dublin, Ohio 43017. I am over the age of eighteen
   years and am not a party to the above-captioned action.

2. On April 6, 2021, I caused to be served the “Judgement by Default,” dated April 5, 2021,
   [Docket No. 20] by causing a true and correct copy to be enclosed securely in a separate
   postage pre-paid envelope and delivered via first class mail to the following party: James A
   Duda Ta, C/O Deborah Kolis, 4500 Tuxhorn Rd, Springfield, IL 62712.

1        The Remaining Debtors and the last four digits of their respective federal tax identification number are as
         follows: Woodbridge Group of Companies, LLC (3603) and Woodbridge Mortgage Investment Fund 1,
         LLC (0172). The Remaining Debtors’ mailing address is 14140 Ventura Boulevard #302, Sherman Oaks,
         California 91423.




                                                          -1-
              Case 19-50774-JKS        Doc 24       Filed 04/21/21     Page 2 of 2




3. The envelope utilized in the service of the foregoing contained the following legend:
   “LEGAL DOCUMENTS ENCLOSED. PLEASE DIRECT TO THE ATTENTION OF
   ADDRESSEE, PRESIDENT OR LEGAL DEPARTMENT.”

                                                                     /s/ Angela Chachoff
                                                                     Angela Chachoff
 Sworn to before me this
  13th day of April, 2021
 /s/ Andrea R. Speelman
 Andrea R. Speelman
 Notary Public, State of Ohio
 Commission Expires March 21, 2024




                                              -2-
